DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 22 June 2022.
Claims 1-20 are pending and have been presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-10 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10 and 11 of U.S. Patent No. 11,385,829 in view of BOETTIGER (U.S. Patent Application Publication #2014/0108742). 

Regarding claims 1, 8 and 14: Claims 1, 8 and 14 contain limitations that are anticipated by limitations in claims 1 and 10 of the ‘819 patent.  Claims 1, 8 and 14 contain a limitation that is not present in claims 1 and 10.  The limitation “… such that older received data is overwritten with newly received data after a capacity of the cyclic buffer partition portion is reached…” 
BOETTIGER discloses the following limitation: a cyclic buffer partition portion to provide real time buffering of the received data such that older received data is overwritten with newly received data after a capacity of the cyclic buffer partition portion is reached (see [0065]: circular buffer that over-writes the oldest data after the buffer reaches capacity).  Over writing the oldest data in a circular buffer with surplus data allows for outdated data to be automatically overwritten (see [0065]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the ‘819 patent, to overwrite data, as disclosed by BOETTIGER.  One of ordinary skill in the art would have been motivated to make such a modification to allow for outdated data to be overwritten, as taught by BOETTIGER.  

	Regarding claim 14: The operations performed by the instructions of claim 14 of the instant application are identical to the method steps of claim 10 in the ‘819 patent.  The claims differ in that claim 14 of the instant application is/are directed to a computer program product that contains a non-transitory computer readable medium with instructions that perform a series of operations.  It is well-known in the art to write program instructions, and store these instructions on a computer readable medium.  This allows a user to implement a specific method on a computer, and Official Notice is hereby taken.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to create program instructions which are stored on a computer readable medium to allow a user to implement a specific method on a computer system.

11,385,819
17/846,462
1. A system comprising: 
(A) a processing device; 
(B) trigger circuitry to signal the processing device responsive, at least in part, based on a determination that a trigger event has occurred; 
(C) and a memory device communicatively coupled to the processing device and comprising: 
(D) a cyclic buffer partition portion having a first endurance characteristic and a first reliability characteristic associated therewith; 
(E) and a snapshot partition portion coupled to the cyclic buffer partition portion via hold-up capacitors, the snapshot partition portion having a second endurance characteristic and a second reliability characteristic associated therewith, 
(H) wherein the cyclic buffer partition portion and the snapshot partition portion are non-volatile memory; wherein the hold-up capacitors are to provide a power supply upon the occurrence of the trigger event; and wherein the processing device is to perform operations comprising: 
(F) writing received data sequentially to the cyclic buffer partition portion; and 
(G) writing, based at least in part on the determination that the trigger event has occurred, data from the cyclic buffer partition portion to the snapshot partition portion.
1. A system comprising: 
(A) a processing device; 
(B) trigger circuitry to signal the processing device responsive, at least in part, based on a determination that a trigger event has occurred; 
(C) and a memory device communicatively coupled to the processing device and comprising: 
(D) a cyclic buffer partition portion having a first endurance characteristic and a first reliability characteristic associated therewith; 
(E) and a snapshot partition portion coupled to the cyclic buffer partition portion via hold- up capacitors, the snapshot partition portion having a second endurance characteristic and a second reliability characteristic associated therewith, wherein the processing device is to perform operations comprising: 
(F) writing received data sequentially to the cyclic buffer partition portion to provide real time buffering of the received data such that older received data is overwritten with newly received data after a capacity of the cyclic buffer partition portion is reached; and 
(G) writing, based at least in part on the determination that the trigger event has occurred, data from the cyclic buffer partition portion to the snapshot partition portion.

2. The system of claim 1, 
(H) wherein the wherein the cyclic buffer partition portion and the snapshot partition portion are non-volatile memory.
Claims 2/8
Claims 3/4&5
10. A method, comprising: 
(A) receiving data sequentially to a cyclic buffer partition portion of a memory device at a particular rate, wherein the cyclic buffer partition portion is configured to store a first number of bits per cell; 
(B) writing, based at least in part on a determination that a trigger event has occurred, a set of sequentially received data from the cyclic buffer partition portion to a snapshot partition portion of the memory device, wherein the snapshot partition portion is configured to store a second number of bits per cell, wherein the second number of bits is equal to or greater than the first number of bits; 
(C) and providing a backup power supply to enable moving the set of sequentially received data from the cyclic buffer partition portion to the snapshot partition portion, based at least in part on the determination that the trigger event has occurred.
8. A method, comprising: 
(A) receiving data sequentially to a cyclic buffer partition portion of a memory device at a particular rate to provide real time buffering of the received data such that older received data is overwritten with newly received data after a capacity of the cyclic buffer partition portion is reached; 
(B) writing, based at least in part on a determination that a trigger event has occurred, a set of sequentially received data from the cyclic buffer partition portion to a snapshot partition portion of the memory device; 
(C) and providing a backup power supply to enable moving the set of sequentially received data from the cyclic buffer partition portion to the snapshot partition portion, based at least in part on the determination that the trigger event has occurred.
Claim 11
Claims 9&10
10. A method, comprising: 
(A) receiving data sequentially to a cyclic buffer partition portion of a memory device at a particular rate, wherein the cyclic buffer partition portion is configured to store a first number of bits per cell; 
(B) writing, based at least in part on a determination that a trigger event has occurred, a set of sequentially received data from the cyclic buffer partition portion to a snapshot partition portion of the memory device, wherein the snapshot partition portion is configured to store a second number of bits per cell, wherein the second number of bits is equal to or greater than the first number of bits; 
(C) and providing a backup power supply to enable moving the set of sequentially received data from the cyclic buffer partition portion to the snapshot partition portion, based at least in part on the determination that the trigger event has occurred.
14. A non-transitory machine readable medium storing instructions executable by a processing device to: 
(A) receive data sequentially to a cyclic buffer partition portion of a memory device at a particular rate to provide real time buffering of the received data such that older received data is overwritten with newly received data after a capacity of the cyclic buffer partition portion is reached; 
(B) write, based at least in part on a determination that a trigger event has occurred, a set of sequentially received data from the cyclic buffer partition portion to a snapshot partition portion of the memory device; 
(C) and provide a backup power supply to enable moving the set of sequentially received data from the cyclic buffer partition portion to the snapshot partition portion, based at least in part on the determination that the trigger event has occurred.
Claim 11
Claims 15&16



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 8-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUGOSSON (U.S. Patent Application Publication #2012/0014659) in view of THOMPSON (U.S. Patent Application Publication #2016/0268000) and BOETTIGER (U.S. Patent Application Publication #2014/0108742).

1. HUGOSSON discloses A system comprising: a processing device (see [0031]: processing unit); trigger circuitry to signal the processing device (see [0034]: event detector) responsive, at least in part, based on a determination that a trigger event has occurred; and a memory device communicatively coupled to the processing device and comprising: a cyclic buffer partition portion (see [0040]: buffer within volatile memory that is implemented as a FIFO) having a first endurance characteristic and a first reliability characteristic associated therewith (see [0042]: the volatile memory is a SRAM or DRAM, these memory are well known in the art and have associated specifications that identify their endurance and reliability); and a snapshot partition portion (see [0043]: non-volatile memory) coupled to the cyclic buffer partition portion (see [0035]: event data stored in the volatile memory is copied to the non-volatile memory) via hold- up capacitors (see THOMPSON below), the snapshot partition portion having a second endurance characteristic and a second reliability characteristic associated therewith (see [0043]: the non-volatile memory is implemented with an HDD or SSD, these memories are well known in the art and have associated specifications that identify their endurance and reliability), wherein the processing device is to perform operations comprising: writing received data sequentially to the cyclic buffer partition portion to provide real time buffering of the received data (see [0055]-[0057]: data is captured and stored at the end of the buffer in the buffer memory) such that older received data is overwritten with newly received data after a capacity of the cyclic buffer partition portion is reached (see BOETTIGER below); and writing, based at least in part on the determination that the trigger event has occurred (see [0048]: event types), data from the cyclic buffer partition portion to the snapshot partition portion (see [0059]: upon detection of an event, data is copied from the buffer to the non-volatile storage).
THOMPSON discloses the following limitation that is not disclosed by HUGOSSON: the snapshot partition coupled to the cyclic buffer via hold-up capacitors (see [0007]: incoming data stored in a DRAM buffer; [0009]: super-capacitor to supply power in the event there is a power failure).  The use of a hold-up capacitor allows for preservation of incoming data that is stored in a volatile memory (see [0011]).  Without this power failure protections, data in the volatile memory would be lost.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify HUGOSSON to couple the cyclic buffer to the snapshot partition using hold-up capacitors, as disclosed by THOMPSON.  One of ordinary skill in the art would have been motivated to make such a modification to prevent data loss after a power failure, as taught by THOMPSON.  HUGOSSON and THOMPSON are analogous/in the same field of endeavor as both references are directed to buffering incoming data.
	BOETTIGER discloses the following limitation that is not disclosed by HUGOSSON: a cyclic buffer partition portion to provide real time buffering of the received data such that older received data is overwritten with newly received data after a capacity of the cyclic buffer partition portion is reached (see [0065]: circular buffer that over-writes the oldest data after the buffer reaches capacity).  Over writing the oldest data in a circular buffer with surplus data allows for outdated data to be automatically overwritten (see [0065]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify HUGOSSON to over write data, as disclosed by BOETTIGER.  One of ordinary skill in the art would have been motivated to make such a modification to allow for outdated data to be overwritten, as taught by BOETTIGER.  HUGOSSON and BOETTIGER are analogous/in the same field of endeavor as both references are directed to buffering incoming data.

3. The system of claim 1, wherein the trigger event is a signal received above a threshold as detected by a sensor on a host (see HUGOSSON [0059]: number of video frames).

4. The system of claim 1, wherein the processing device is to operate the cyclic buffer partition portion as a first-in-first-out (FIFO) buffer (see HUGOSSON [0040]: buffer within volatile memory that is implemented as a FIFO).

5. The system of claim 4, wherein the received data is written to the cyclic buffer partition portion in sets, each set corresponding to a snapshot size (see HUGOSSON [0059]: recording session contains a number of frames that are captured, this is the set).

8. HUGOSSON discloses A method, comprising: receiving data sequentially (see [0040]: video frames are sequentially written into the FIFO) to a cyclic buffer partition portion of a memory device at a particular rate to provide real time buffering of the received data (see [0040]: buffer within volatile memory that is implemented as a FIFO) such that older received data is overwritten with newly received data after a capacity of the cyclic buffer partition portion is reached (see BOETTIGER below); writing, based at least in part on a determination that a trigger event has occurred (see [0048]: event types), a set of sequentially received data from the cyclic buffer partition portion to a snapshot partition portion of the memory device (see [0059]: upon detection of an event, data is copied from the buffer to the non-volatile storage); and providing a backup power supply to enable moving the set of sequentially received data from the cyclic buffer partition portion to the snapshot partition portion, based at least in part on the determination that the trigger event has occurred (see THOMPSON below).
THOMPSON discloses the following limitations that are not disclosed by HUGOSSON: providing a backup power supply to enable moving the set of sequentially received data from the cyclic buffer partition portion to the snapshot partition portion, based at least in part on the determination that the trigger event has occurred (see [0007]: incoming data stored in a DRAM buffer; [0009]: super-capacitor to supply power in the event there is a power failure).  The use of a hold-up capacitor allows for preservation of incoming data that is stored in a volatile memory (see [0011]).  Without this power failure protections, data in the volatile memory would be lost.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify HUGOSSON to couple the cyclic buffer to the snapshot partition using hold-up capacitors, as disclosed by THOMPSON.  One of ordinary skill in the art would have been motivated to make such a modification to prevent data loss after a power failure, as taught by THOMPSON.  HUGOSSON and THOMPSON are analogous/in the same field of endeavor as both references are directed to buffering incoming data.
	BOETTIGER discloses the following limitation that is not disclosed by HUGOSSON: a cyclic buffer partition portion to provide real time buffering of the received data such that older received data is overwritten with newly received data after a capacity of the cyclic buffer partition portion is reached (see [0065]: circular buffer that over-writes the oldest data after the buffer reaches capacity).  Over writing the oldest data in a circular buffer with surplus data allows for outdated data to be automatically overwritten (see [0065]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify HUGOSSON to over write data, as disclosed by BOETTIGER.  One of ordinary skill in the art would have been motivated to make such a modification to allow for outdated data to be overwritten, as taught by BOETTIGER.  HUGOSSON and BOETTIGER are analogous/in the same field of endeavor as both references are directed to buffering incoming data.

9. The method of claim 8, wherein the method further comprises operating the cyclic buffer partition portion as a first-in-first-out (FIFO) buffer (see HUGOSSON [0040]: buffer within volatile memory that is implemented as a FIFO) such that data newly received at the cyclic buffer partition portion replaces older data in the cyclic buffer partition portion (see BOETTIGER [0065]: circular buffer that over-writes the oldest data after the buffer reaches capacity).

10. The method of claim 9, wherein the set of sequentially received data is one of a plurality of sets of data written to the snapshot partition portion, each one of the plurality of sets corresponding to a particular size (see HUGOSSON [0059]: recording session contains a number of frames that are captured, this is the set).

12. The method of claim 8, wherein the trigger event is a signal received above a threshold as detected by a sensor on a host (see HUGOSSON [0059]: number of video frames).

13. The method of claim 12, wherein the received data comprises telemetric sensor data (see HUGOSSON [0016]: video data including pre-event and post-event frames).

14. HUGOSSON discloses A non-transitory machine readable medium storing instructions executable by a processing device to: receive data sequentially (see [0040]: video frames are sequentially written into the FIFO) to a cyclic buffer partition portion of a memory device at a particular rate to provide real time buffering of the received data (see [0040]: buffer within volatile memory that is implemented as a FIFO) such that older received data is overwritten with newly received data after a capacity of the cyclic buffer partition portion is reached (see BOETTIGER below); write, based at least in part on a determination that a trigger event has occurred (see [0048]: event types), a set of sequentially received data from the cyclic buffer partition portion to a snapshot partition portion of the memory device (see [0059]: upon detection of an event, data is copied from the buffer to the non-volatile storage); and provide a backup power supply to enable moving the set of sequentially received data from the cyclic buffer partition portion to the snapshot partition portion, based at least in part on the determination that the trigger event has occurred (see THOMPSON below).
THOMPSON discloses the following limitations that are not disclosed by HUGOSSON: providing a backup power supply to enable moving the set of sequentially received data from the cyclic buffer partition portion to the snapshot partition portion, based at least in part on the determination that the trigger event has occurred (see [0007]: incoming data stored in a DRAM buffer; [0009]: super-capacitor to supply power in the event there is a power failure).  The use of a hold-up capacitor allows for preservation of incoming data that is stored in a volatile memory (see [0011]).  Without this power failure protections, data in the volatile memory would be lost.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify HUGOSSON to couple the cyclic buffer to the snapshot partition using hold-up capacitors, as disclosed by THOMPSON.  One of ordinary skill in the art would have been motivated to make such a modification to prevent data loss after a power failure, as taught by THOMPSON.  HUGOSSON and THOMPSON are analogous/in the same field of endeavor as both references are directed to buffering incoming data.
	BOETTIGER discloses the following limitation that is not disclosed by HUGOSSON: a cyclic buffer partition portion to provide real time buffering of the received data such that older received data is overwritten with newly received data after a capacity of the cyclic buffer partition portion is reached (see [0065]: circular buffer that over-writes the oldest data after the buffer reaches capacity).  Over writing the oldest data in a circular buffer with surplus data allows for outdated data to be automatically overwritten (see [0065]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify HUGOSSON to over write data, as disclosed by BOETTIGER.  One of ordinary skill in the art would have been motivated to make such a modification to allow for outdated data to be overwritten, as taught by BOETTIGER.  HUGOSSON and BOETTIGER are analogous/in the same field of endeavor as both references are directed to buffering incoming data.

15. The medium of claim 14, further comprising instructions to operate the cyclic buffer partition portion as a first-in-first-out (FIFO) buffer (see HUGOSSON [0040]: buffer within volatile memory that is implemented as a FIFO) such that data newly received at the cyclic buffer partition portion replaces older data in the cyclic buffer partition portion (see BOETTIGER [0065]: circular buffer that over-writes the oldest data after the buffer reaches capacity).

16. The medium of claim 15, wherein the set of sequentially received data is one of a plurality of sets of data written to the snapshot partition portion, each one of the plurality of sets corresponding to a particular size (see HUGOSSON [0059]: recording session contains a number of frames that are captured, this is the set).

17. The medium of claim 14, wherein the trigger event is a signal received above a threshold as detected by a sensor on a host (see HUGOSSON [0059]: number of video frames).

Claim(s) 6, 7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUGOSSON (U.S. Patent Application Publication #2012/0014659), THOMPSON (U.S. Patent Application Publication #2016/0268000) and BOETTIGER (U.S. Patent Application Publication #2014/0108742) as applied to claims 1, 3-5, 8-10 and 12-17 above, and further in view of FALLER (U.S. Patent Application Publication #2021/0133500).

6. The system of claim 1, wherein the system comprises an event recorder of a vehicle (see FALLER below).
FALLER discloses the following limitation that is not disclosed by HUGOSSON: the system comprises and event recorder of a vehicle (see [0006]: video data collected that includes a sequence of frames).  The video frames collected from the vehicle allow for the training of autonomous vehicles (see [0016]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify HUGOSSON to be used as an event recorder for a vehicle, as disclosed by FALLER.  One of ordinary skill in the art would have been motivated to make such a modification to allow for surveillance of events that occur to a vehicle to be used to train autonomous vehicles, as taught by FALLER.  HUGOSSON and FALLER are in the same field of endeavor as both references are directed to collection of event data.  

7. The system of claim 6, wherein the received data comprises telemetric sensor data (see HUGOSSON [0006]: captured video data).

18. The medium of claim 14, wherein the instructions comprise instructions to provide an event recorder of a vehicle (see FALLER below).
FALLER discloses the following limitation that is not disclosed by HUGOSSON: the system comprises and event recorder of a vehicle (see [0006]: video data collected that includes a sequence of frames).  The video frames collected from the vehicle allow for the training of autonomous vehicles (see [0016]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify HUGOSSON to be used as an event recorder for a vehicle, as disclosed by FALLER.  One of ordinary skill in the art would have been motivated to make such a modification to allow for surveillance of events that occur to a vehicle to be used to train autonomous vehicles, as taught by FALLER.  HUGOSSON and FALLER are in the same field of endeavor as both references are directed to collection of event data.  

19. The medium of claim 18, wherein the received data comprises telemetric sensor data of the vehicle (see HUGOSSON [0006]: captured video data).

20. The medium of claim 18, wherein the vehicle is an autonomous vehicle (see FALLER [0016]: autonomous vehicle).

Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claims 2 and 11: the art of record fails to teach, or fairly suggest, the use of a backup power supply to copy data from one non-volatile memory partition to another non-volatile memory partition. Common practice in the art is to use a backup power supply to preserve data in a volatile memory, data that is already in a non-volatile memory has no need to be copied when power is lost, as the memory is already non- volatile.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/           Primary Examiner, Art Unit 2136